internal_revenue_service department of the treasury number release date index number 2601-dollar_figure washington dc person to contact telephone number refer reply to cc psi b09-plr-122575-02 date date legend taxpayer decedent will date date date date date trust probate_court corporate trustee dollar_figurex dear this is in response to your letter dated date requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a court ordered modification of a_trust plr-122575-02 the facts submitted and representations made are as follows decedent executed her will on date and executed a codicil to the will on date decedent died on date survived by her husband and three daughters under article five sec_5 a of will trust was created for the benefit of her daughter taxpayer trust shall receive one-third of dollar_figurex article eight sec_8_1 provides in part that the bequest made in article five sec_5 to taxpayer shall be held in trust for the benefit of taxpayer article eight section provides that the trustee shall distribute to taxpayer and her descendants such amounts of income and principal of trust as are necessary when added to the funds reasonably available to them from all other sources known to the trustee to provide for the health support maintenance and education of each such distributee in order to maintain such distributees to the extent reasonably possible in accordance with the standard of living to which they are accustomed to at the time of decedent’s death in addition corporate trustee in its discretion may distribute to each daughter of decedent and their descendants all or part any part of the income of trust of which they are beneficiaries that is not required to be distributed under other provisions without regard to any standard or other sources of support article eight section provides that trust shall continue for taxpayer’s lifetime and shall terminate upon her death article eight section provides that upon the termination of trust all of the remaining unappointed property of trust shall be divided among the then living descendants of taxpayer per stirpes or if no such descendant is then living then among the then living descendants of decedent per stirpes trust was irrevocable as of the date of decedent’s death on date which was before date taxpayer submitted an application_for modification of trust and appointment of successor trustee to probate_court on date on date probate_court issued an order approving application_for modification of trust and appointment of successor trustee order subject_to taxpayer’s receipt of a favorable ruling from the internal_revenue_service pursuant to the order the following language will be added to the end of section of article eight of decedent’s will plr-122575-02 in addition with regard to the trust created by this article for my daughter taxpayer my corporate trustee shall pay the distribution amount as hereinafter defined to or for the benefit of said daughter during her lifetime with payments being made in installments no less frequently than quarterly the distribution amount shall be an annual amount equal to five percent of the fair_market_value of her trust as of the close of the last business_day of the preceding tax_year of the trust for a short tax_year the distribution amount shall be based upon a prorated portion of the distribution amount set forth above comparing the number of days in the calendar_year of which the short tax is a part the amounts distributed from this trust shall first be paid from net accounting_income next from net realized short-term gains next from net realized long-term_capital_gains and finally from the principal of the trust any capital_gains actually distributed as part of the distribution amount or as a discretionary distribution shall be credited to the recipient of the distribution on the books of the trust it has been represented that no additions actual or constructive have been made to trust the trustee of trust has requested a ruling that the modification of trust pursuant to probate court’s order will not subject trust to the generation-skipping_transfer gst tax sec_2601 imposes a tax on each generation-skipping_transfer made by a transfer to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date in this case trust is considered to be irrevocable on date because neither sec_2038 nor sec_2042 apply plr-122575-02 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer currently under article eight section the corporate trustee in its discretion may distribute to taxpayer all or any part of the income of trust without regard to any standard or other sources of support the corporate trustee is not currently required to make any distributions to taxpayer pursuant to probate court’s order the corporate trustee will be required to pay the distribution amount to or for the benefit of taxpayer in addition the corporate trustee will retain the discretion to distribute all or any part of the income of trust to taxpayer under these circumstances the modification of trust pursuant to the order will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the date the order becomes effective further the modification of trust pursuant to the order will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we rule that the modification of trust pursuant to probate court’s order will not subject trust to the generation-skipping_transfer gst tax except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code specifically we express no opinion on the federal income and gift_tax consequences of the modification plr-122575-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
